DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II and Species I in the reply filed on 08/04/2022 is acknowledged.  The traversal is on the ground(s) that a search for the elected invention would necessarily entail a search for the non-elected invention.  This is not found persuasive because the blank of Group I is not required for Group II. Claims 1-8 are withdrawn as being directed to an unelected Group and claims 11-13 and 16-17 are withdrawn as being directed to an unelected species. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following:
Reference characters "32" and "30" have both been used to designate the tab in Fig. 1.  
Reference characters "33" and "34" have both been used to designate the second part in Fig. 1.  
Reference characters "77" and "76" have both been used to designate the outer strip in Fig. 1.  
Reference characters "94" and "98" have both been used to designate the support portion in Fig. 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the top portion" in line 14.  There is insufficient antecedent basis for this limitation in the claim. A curved top portion was previously recited in the claim, for purposes of compact prosecution examiner will treat “the top portion” as referred to “the curved top portion”. 
Claims not specifically addressed are included due to their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pestow, Jr. US 5,649,663 herein after referred to as Pestow.
Regarding claim 9 Pestow discloses a tray made from a one-piece blank (Figs. 1-5), the tray comprising: 
a substantially rectangular base (20 bottom wall); 
a first sidewall (16 sidewall) connected to the base (20), the first sidewall having a first curved top edge (opening between 16 and 30 has a curved top edge, Figs. 1 and 5);
a second sidewall (18 sidewall) connected to the base (2), the second sidewall having a second curved top edge (opening between 18 and 30 has a curved top edge, Fig. 5); 
a first rear wall portion (12 outer end wall) connected to the base (20 via score line 26) 
a space (50 slot) adjacent both the first rear wall portion (12) and the base (20); the first sidewall, the second sidewall, the first rear wall portion, and the base at least partially defining an inner opening (Figs. 1 and 3-5); and 
a curved top portion (end portions of 30 and 32 closure flaps, and center of 30 and 32 curved near the opening between the sidewall and outer strip are curved) connected to the base (via 16 and 18), the curved top portion having an outer strip (30 and 32) adjacent the inner opening (Figs. 1 and 5); 
a second rear wall portion (40 inner end wall) connected to the outer strip (30 and 32 via 126) and which is disposed adjacent to the first rear wall portion (Figs. 1-5); and 
a tab (54 locking tab) connected to the second rear wall portion (40) and being inserted into the space (50, Figs. 1-5).
Regarding claim 10 Pestow discloses the tray of Claim 9 and further discloses wherein the curved top portion (30 and 32) has a top portion edge (outer perimeter of 30 and 32) which is entirely disposed substantially along a first longitudinal axis (Figs. 1 and 5), a first portion of the top edge connected to the base (first edge the fold line between 30 and 16 and 32 and 18 and is connected to the base via 16 and 18 respectively), and a second portion of the top portion edge not connected to the base (free edge of 30 and 32 over the inner opening).
Regarding claim 14 Pestow discloses the tray of Claim 9 and further discloses wherein a support structure (42 inner end wall) adjacent a front portion of the tray, at least a part of the support structure (42) attached to the outer strip (30 and 32 via 126, Fig. 1).
Regarding claim 15 Pestow discloses the tray of Claim 9 and further discloses wherein the outer strip (30 and 32) engages the first curved top edge and the second curved top edge (engages via the fold lines between 16 and 30 and between 18 and 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735